DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Response to Election/Restriction filed on 11/23/2022 where:
Applicants respectfully elect, without traverse, Invention II, including claims 2-5.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 2018/0174004) in view of Kaneda et al. (US 2020/0133591).

Regarding claim 2, Kaneda teaches: A print server (fig. 1, PC 104 transmit print data to printer 101) that executes predetermined image processing, transmits image data after the image processing to an image forming apparatus, and causes the image forming apparatus to print an image based on the image data after the image processing ([0038]), the print server comprising: 
a paper feed setting acquisition unit to acquire a setting value ([0070], In this case, in the paper feed tray information setting mode, based on predetermined selection specifications, specifically, first, from the specified sheet size, cassette 1 and cassette 2 are selected as candidates and then, based on the selection priority) of a priority paper feed source setting from the image forming apparatus ([0070 and 0072], In the case where there is a plurality of paper feed trays whose sheet size and sheet type coincide therewith, the paper feed tray is determined based on predetermined selection specifications (priority)).  

Kaneda does not explicitly teach: an image processing unit to specify a print sheet orientation of a paper feed source designated as a priority paper feed source based on the acquired setting value, and generate the image data after the image processing by matching an orientation of the image based on the image data after the image processing with an orientation corresponding to the specified print sheet orientation. 

However, Kaneda et al. teaches: an image processing unit to specify a print sheet orientation of a paper feed source designated as a priority paper feed source based on the acquired setting value (0055-0058, In doing this, the page generation section 707 acquires information on PDL formats supported by the virtual printer and a generated image orientation from the printer information management section 704 and converts the drawing data to the PDL data based on the acquired information. ), and generate the image data after the image processing by matching an orientation of the image based on the image data after the image processing with an orientation corresponding to the specified print sheet orientation ([0058], The printer 101 performs image rotation-conversion processing on the received original data 802 such that the images are generated in an orientation suitable for the sheet-feeding direction of the printer 101. For example, the printer 101 aligns the orientation of the landscape images P2 and P4 to the orientation of the portrait images P1 and P3, as shown in FIG. 8C, such that the images are generated in an orientation suitable for a short edge feed direction as a sheet-feeding direction).   

The motivation for the combination is that Kaneda and Kaneda et al. are in the same field of endeavor, mainly image forming apparatus.     

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneda to a include an image processing unit to specify a print sheet orientation of a paper feed source designated as a priority paper feed source based on the acquired setting value, and generate the image data after the image processing by matching an orientation of the image based on the image data after the image processing with an orientation corresponding to the specified print sheet orientation as taught by Kaneda et al. The motivation/suggestion would have been to further enhance/improve the image forming apparatus since doing so would allow the image data to be rotated to the correct orientation suitable for the sheet-feeding direction.      


Regarding claim 5, Kaneda and Kaneda et al. teach: The print server according to claim 2, wherein the image processing unit performs an image rotation such that the orientation of the image based on the image data after the image processing is the orientation corresponding to the specified print sheet orientation, and executes the image processing after the image rotation (Kaneda et al., [0058], The printer 101 performs image rotation-conversion processing on the received original data 802 such that the images are generated in an orientation suitable for the sheet-feeding direction of the printer 101. See fig. 8A-8D).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675